MAINE	SUPREME	JUDICIAL	COURT	                                         Reporter	of	Decisions	
Decision:	   	 2018 ME 128 
Docket:	     	 Cum-17-430	
Argued:	     	 June	12,	2018	
Decided:	    	 August	28,	2018	
	
Panel:	      	 SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
Concurrence:		 JABAR,	MEAD,	and	HJELM,	JJ.	
Concurrence:		 SAUFLEY,	C.J.,	and	GORMAN	and	HUMPHREY,	JJ.	
	
	
                                        BOARD	OF	OVERSEERS	OF	THE	BAR	
                                                       	
                                                      v.	
                                                       	
                                              GARY	M.	PROLMAN	
	
	
PER	CURIAM	

           [¶1]		The	Board	of	Overseers	of	the	Bar	appeals	from	the	judgment	of	a	

single	 justice	 of	 the	 Supreme	 Judicial	 Court	 (Alexander,	 J.)	 concluding	 that	

Gary	M.	 Prolman	 violated	 the	 Maine	 Rules	 of	 Professional	 Conduct	 and	 the	

attorney’s	oath,	4	M.R.S.	§	806	(2017),	and	suspending	him	from	the	practice	of	

law	for	six	months.		The	Board	argues	that	the	court	abused	its	discretion	by	

imposing	 a	 six-month	 suspension	 without	 considering	 and	 applying	 the	

disciplinary	framework	set	out	in	the	American	Bar	Association’s	Standards	for	

Imposing	Lawyer	Sanctions	(Am.	Bar	Ass’n	1992)	(ABA	Sanction	Standards).1		

																																																
   1		To	avoid	confusion	between	the	ABA	Standards	for	Imposing	Lawyer	Sanctions	and	the	ABA	

Model	Rules	for	Disciplinary	Enforcement,	both	of	which	are	referred	to	in	these	opinions,	we	will	
refer	to	the	Standards	for	Imposing	Lawyer	Sanctions	as	the	“ABA	Sanction	Standards”	and	the	Model	
Rules	for	Disciplinary	Enforcement	as	the	“ABA	Sanction	Rules.”			
2	      	

Although	 we	 are	 evenly	 split	 in	 determining	 the	 basis	 of	 the	 error,	 we	

unanimously	 agree	 that	 the	 judgment	 must	 be	 vacated	 and	 the	 matter	

remanded	for	a	redetermination	of	the	sanction.2			

                                                   I.		BACKGROUND	

A.          Factual	Findings	

            [¶2]		The	court	made	the	following	factual	findings,	which	are	supported	

by	the	record.		See	Bd.	of	Overseers	of	the	Bar	v.	Brown,	623 A.2d 1268,	1270	

(Me.	1993).	

	           [¶3]		In	June	2014,	as	a	result	of	his	guilty	plea	to,	and	resulting	conviction	

of,	 federal	 charges	 of	 conspiracy	 to	 launder	 money	 and	 aiding	 and	 abetting,	

18	U.S.C.S.	 §§	1956(a)(1),	 (h)	 1957(2)	 (LEXIS	 through	 Pub.	 L.	 No.	 115-231),	

Prolman	 was	 suspended	 indefinitely	 from	 the	 practice	 of	 law	 in	 Maine.	

Following	his	guilty	plea,	Prolman	received	a	sentence	of	twenty-four	months’	

imprisonment	 and	 twenty-four	 months’	 supervised	 release.	 	 In	 November	

2015,	 the	 Board	 filed	 a	 motion	 seeking	 further	 disciplinary	 action	 against	

Prolman,	 and	 Prolman	 responded	 with	 a	 motion	 seeking	 limitation	 or	

termination	of	his	suspension.		After	a	hearing	on	those	motions	in	February	

2016,	 a	 single	 justice	 of	 the	 Supreme	 Judicial	 Court	 (Alexander,	 J.)	 issued	 a	


																																																
     2		The	separate	analyses	are	set	out	in	the	concurring	opinions.	
     	                                                                                               3	

decision	concluding	that	Prolman	had	violated	M.R.	Prof.	Conduct	8.4(a)-(d)	but	

nonetheless	 ordering	 the	 termination	 of	 Prolman’s	 suspension	 as	 of	 July	 1,	

2016,	thereby	reinstating	him	to	the	practice	of	law.	3		Pursuant	to	that	order,	

Prolman’s	reinstatement	and	continued	active	practice	was	conditioned	upon	

his	compliance	with	the	terms	and	conditions	of	his	federal	supervised	release.		

The	Board	did	not	appeal	from	that	order.	

           [¶4]		In	late	2016,	the	woman	who	later	filed	the	complaint	in	this	matter	

contacted	 Prolman	 and	 asked	 him	 to	 represent	 her	 in	 two	 separate	 matters.		

One	 of	 those	 matters	 involved	 an	 outstanding	 warrant	 from	 Florida	 for	 the	

woman’s	arrest	after	she	was	charged	with	theft.		Prolman	agreed	to	represent	

the	 woman	 for	 a	 flat	 fee	 and	 successfully	 resolved	 the	 matter.	 	 Prolman	 also	

agreed	to	assist	her	in	having	the	period	of	probation	arising	from	a	felony	drug	

conviction	 terminate	 early.	 	 In	 March	 2017,	 Prolman	 arranged	 for	 early	

termination	 of	 her	 probation,	 effective	 in	 June	 2017,	 provided	 that	 his	 client	

complied	 with	 terms	 of	 her	 probation	 until	 that	 time.	 	 Prolman	 received	

another	flat	fee	to	represent	her	in	that	matter.			




																																																
    3		In	the	order	appealed	from	here,	the	court	incorporated	by	reference	the	facts	contained	in	the	

March	7,	2016,	disciplinary	order.		
4	   	

	        [¶5]	 	 Beyond	 the	 two	 matters	 for	 which	 Prolman	 was	 retained,	 the	

woman	also	discussed	with	Prolman	whether	he	could	assist	her	with	a	third	

matter.	 	 At	 the	 time,	 criminal	 charges	 for	 sex	 trafficking	 women,	 including	

Prolman’s	client,	were	pending	against	an	individual	in	Massachusetts.		Because	

the	client	was	concerned	about	the	risks	associated	with	testifying	against	that	

individual,	 and	 because	 she	 wanted	 to	 put	 her	 history	 of	 sex	 trafficking	

victimization	behind	her,	the	client	asked	Prolman	to	assist	her	in	arranging	to	

avoid	testifying	in	that	matter.			

	        [¶6]	 	 At	 the	 time	 the	 client	 retained	 Prolman,	 she	 was	 living	 with	 a	

boyfriend.	 	 The	 boyfriend	 was	 controlling	 and	 abusive;	 the	 client	 gave	 her	

boyfriend	 the	 money	 she	 earned	 from	 her	 job,	 and	 in	 return,	 he	 paid	 her	

expenses,	including	the	flat	fees	paid	to	 Prolman	for	his	representation.		 The	

boyfriend	also	paid	for	and	controlled	the	client’s	cell	phone.		On	at	least	two	

occasions	 in	 early	 2017,	 the	 boyfriend	 assaulted	 the	 client.	 	 Although	 law	

enforcement	 officials	 had	 indications	 that	 the	 assaults	 had	 occurred,	 the	

assaults	were	not	prosecuted	because	the	client	indicated	that	she	would	refuse	

to	testify	against	her	boyfriend.			

	        [¶7]		On	the	evening	of	March	26,	2017,	the	client’s	boyfriend	savagely	

assaulted	her	at	their	apartment.		In	addition	to	causing	other	injuries,	he	broke	
    	                                                                                  5	

bones	in	her	face	and	attempted	to	strangle	her,	leaving	marks	on	her	throat.		

The	client	fled	to	another	residence	and	the	police	arrested	the	boyfriend.			

	       [¶8]	 	 On	 March	 27,	 2017,	 law	 enforcement	 authorities	 anticipated	 that	

the	boyfriend	would	be	bailed	and	would	return	to	the	apartment	that	he	and	

the	client	shared.		As	such,	they	believed	that	it	was	necessary	that	the	client	

promptly	 find	 other	 accommodations	 where	 her	 boyfriend	 would	 not	 have	

access	to	her.		At	the	time,	the	client	had	no	money	and	no	one	in	the	community	

to	whom	she	could	turn	for	assistance.			

	       [¶9]		On	March	27,	Prolman	was	in	Florida,	preparing	to	return	from	a	

ten-day	vacation.		Prolman	and	the	client	spoke	by	phone	on	several	occasions.		

During	these	calls,	she	apparently	described	the	assault	and	informed	Prolman	

of	her	need	to	find	safe	accommodations.		Prolman	also	spoke	with	the	deputy	

who	 was	 the	 client’s	 diversion	 supervision	 officer.	 	 Prolman	 indicated	 to	 the	

deputy	 that	 there	 was	 an	 apartment	 above	 his	 law	 office	 in	 Saco	 where	 the	

client	could	stay.		The	impression	Prolman	conveyed	to	the	deputy	was	that	the	

apartment	was	an	otherwise	vacant	apartment	where	the	client	could	stay,	by	

herself,	until	more	permanent	living	arrangements	could	be	found.			

        [¶10]		In	fact,	the	apartment	above	Prolman’s	law	office	was	Prolman’s	

residence	 and	 had	 three	 bedrooms	 and	 one	 bathroom.	 	 The	 first	 bedroom,	
6	   	

located	next	to	the	only	bathroom	on	that	floor,	was	occupied	by	Prolman.		The	

second	bedroom	was	occupied	by	another	individual	who	was	not	then	present.		

The	third	bedroom	was	where	the	client	would	stay.		Because	the	deputy	did	

not	know	that	Prolman	lived	in	the	apartment	and	because,	from	the	deputy’s	

perspective,	 no	 other	 living	 arrangement	 was	 available	 and	 a	 living	

arrangement	for	the	client	was	urgently	needed,	the	deputy	agreed	to	place	the	

client	in	the	apartment	above	Prolman’s	law	office.		The	deputy	arranged	for	

the	client	to	travel	to	the	apartment	where,	by	prior	arrangement,	Prolman’s	

office	assistant	had	left	directions	for	the	client	to	get	into	the	apartment.			

         [¶11]		Prolman	arrived	home	from	Florida	late	in	the	evening	of	March	27	

or	very	early	in	the	morning	on	March	28.		During	the	day	of	March	28,	Prolman	

purchased	 a	 cell	 phone	 for	 the	 client	 that	 was	 added,	 as	 a	 second	 phone,	 to	

Prolman’s	cell	phone	account.		The	cell	phone	was	intended	to	provide	the	client	

with	 a	 means	 of	 communication	 that	 was	 not	 known	 to	 or	 accessible	 by	 her	

abusive	 boyfriend.	 	 Prolman	 also	 assisted	 his	 client	 in	 obtaining	 a	 job	 as	 a	

waitress	at	a	local	restaurant.			

         [¶12]		On	March	29,	Prolman	and	the	client	met	with	law	enforcement	

officials	and	probation	officers	to	discuss	the	client’s	probation	status	and	the	

prosecution	of	her	abusive	boyfriend.		At	the	meeting,	the	fact	that	the	client	
   	                                                                                  7	

was	living	in	an	apartment	above	Prolman’s	law	office	was	discussed,	but	at	no	

point	did	Prolman	or	his	client	indicate	that	Prolman	was	also	residing	at	the	

apartment.	 	 Had	 she	 learned	 that	 Prolman	 was	 living	 at	 the	 apartment,	 the	

client’s	 diversion	 officer	 would	 have	 acted	 to	 terminate	 that	 living	

arrangement.		Because	Prolman’s	conditions	of	supervised	release	prohibited	

him	from	associating	with	felons,	except	for	providing	service	as	an	attorney,	

Prolman’s	 federal	 probation	 officer	 also	 would	 have	 objected	 to	 Prolman	

allowing	the	client,	who	had	a	felony	drug	conviction,	to	live	with	him.		

       [¶13]		When	he	arranged	for	his	client	to	live	in	his	apartment,	Prolman	

was	aware	of	his	client’s	social	history,	history	of	abuse,	submissiveness	to	men,	

and	 vulnerability	 to	 abusive	 physical	 and	 sexual	 relationships.	 	 Despite	 this	

knowledge,	 on	 more	 than	 one	 occasion	 while	 Prolman	 and	 his	 client	 were	

residing	 at	 his	 apartment	 between	 March	 29	 and	 April	 9,	 2017,	 Prolman	

approached	his	client	seeking	sexual	gratification	 and	engaged	in	sexual	 acts	

with	her.		The	client	regarded	Prolman’s	sexual	acts	as	“gross.”		Although	she	

did	 not	 consent,	 she	 also	 did	 not	 communicate	 her	 objection	 to	 Prolman’s	

sexual	acts,	simply	submitting	to	what	Prolman	demanded	as	she	had	done	in	

past	relationships	with	men	who	had	taken	advantage	of	her	vulnerability.			
8	   	

         [¶14]	 	 Pursuant	 to	 the	 client’s	 intensive	 supervision	 as	 part	 of	 the	

diversion	program,	the	deputy	was	in	regular	contact	with	the	client	while	she	

was	residing	at	Prolman’s	apartment.		At	no	time	while	the	client	was	residing	

in	Prolman’s	 apartment	did	the	deputy	 receive	any	indication	that	there	was	

reason	to	be	concerned	about	the	relationship	between	Prolman	and	the	client.		

Consistent	 with	 the	 client’s	 past	 practice	 of	 minimizing	 or	 not	 disclosing	

problems	 she	 had	 with	 men	 abusing	 or	 taking	 advantage	 of	 her	 during	 the	

course	 of	 her	 probation	 supervision,	 the	 client	 did	 not	 disclose	 Prolman’s	

actions	until	she	moved	out	of	the	apartment.			

         [¶15]	 	 On	 April	 10,	 the	 client,	 with	 the	 assistance	 of	 her	 employer,	

acquired	a	vehicle.		That	day,	Prolman	prepared	dinner	for	his	client,	which	they	

shared	 with	 glasses	 of	 wine.	 	 The	 meal	 was	 festive,	 and	 its	 purpose	 was	 to	

celebrate	 the	 client’s	 increasing	 independence.	 	 Late	 that	 evening,	 Prolman	

approached	the	client	in	her	bedroom	and	attempted	to	initiate	sexual	relations	

with	her.		She	refused,	and	he	left	the	room.		The	next	day,	April	11,	the	client	

moved	 out	 of	 the	 apartment.	 	 Prolman	 and	 the	 client	 did	 not	 have	 in-person	

contact	again.			

         [¶16]	 	 When	 Prolman	 discovered	 that	 the	 client	 had	 moved	 out	 of	 his	

apartment,	 he	 contacted	 her	 through	 text	 messages	 and	 asked,	 in	
     	                                                                                                      9	

friendly-sounding	words,	where	she	was	and	whether	she	was	“alright.”		The	

client	 responded	 to	 those	 text	 messages,	 indicating	 that	 she	 wanted	 to	

terminate	 their	 attorney/client	 relationship	 and	 would	 handle	 her	 pending	

probation	 matter	 on	 her	 own.	 	 Approximately	 two	 weeks	 later,	 by	 a	 motion	

dated	April	26,	2017,	Prolman	sought	and	was	granted	leave	to	withdraw	from	

representing	the	client.		The	motion	to	withdraw	asserted	that	the	client	had	

been	in	compliance	with	the	terms	of	her	probation,	and	that	the	hearing	for	

early	termination	of	her	probation—to	which	the	State	had	already	agreed—

could	proceed	without	further	appearance	of	counsel.			

           [¶17]		During	the	time	his	client	was	residing	at	the	apartment,	Prolman	

consumed	 and	 provided	 his	 client	 with	 wine.	 	 Prolman’s	 conditions	 of	

supervised	release	prohibited	his	use	or	possession	of	alcoholic	beverages,	and	

a	violation	of	those	conditions	also	would	be	a	violation	of	the	March	17,	2016,	

disciplinary	 order	 requiring	 compliance	 with	 the	 terms	 of	 his	 supervised	

release.4	


																																																
    4		Although	Prolman	denied	any	sexual	contact	with	the	client,	the	court	found	that	the	client’s	

testimony	 was	 more	 credible	 than	 his.	 	 The	 court	 based	 this	 credibility	 determination	 on	 several	
factors,	including,	inter	alia,	the	following:		
   	
   (1) Prolman	testified	that	on	the	evening	of	April	9,	he	and	his	client	had	a	“blow	up”,	during	which	
       he	accused	his	client	of—and	she	admitted	to—using	drugs	while	residing	at	the	apartment,	
       and	he	told	her	that	he	was	terminating	the	attorney/client	relationship.		However,	the	court	
       found	it	unlikely	that	the	celebratory	dinner	on	April	10,	which	included	the	consumption	of	
10	       	

B.            Procedural	History	

              [¶18]		On	May	26,	2017,	the	Board	filed	a	petition	for	Prolman’s	interim	

suspension	 pursuant	 to	 Maine	 Bar	 Rule	 24,	 alleging	 that	 Prolman	 violated	

Maine	 Rules	 of	 Professional	 Conduct	 1.5(a),	 1.7(a)(2),	 1.16(a)(1),	 2.1,	 3.4(c),	

8.4(a),	(d),	and	the	attorney’s	oath,	4	M.R.S.	§	806.5		The	court	held	a	hearing	on	



																																																
          wine,	 would	 have	 occurred	 if	 that	 “blow	 up”	 and	 termination	 of	 the	 attorney/client	
          relationship	had	indeed	occurred.			
   	
   (2) Prolman	testified	that	the	seventeen-day	delay—from	April	9	to	April	26—in	filing	his	motion	
          to	 withdraw	 was	 due	 to	 the	 fact	 that	 his	 office	 assistant	 was	 on	 vacation	 and	 the	 motion	
          therefore	could	not	be	typed	and	properly	prepared.		However,	the	office	assistant	testified	
          that	she	did	not	leave	for	vacation	until	Wednesday,	April	12,	meaning	she	would	have	been	
          available	 on	 two	 business	 days,	 Monday,	 April	 10,	 and	 Tuesday,	 April	 11,	 if	 Prolman	 had	
          wanted	her	to	promptly	file	the	motion	to	withdraw.	
   	
   (3) Text	 messages	 between	 Prolman	 and	 the	 client,	 beginning	 on	 Tuesday,	 April	 11,	 include	
          statements	by	Prolman	that	he	would	likely	not	have	made	if	the	“blow	up”	on	April	9	had	
          indeed	occurred.		Moreover,	a	text	message	on	April	13	indicated	that	it	was	the	client,	not	
          Prolman,	who	terminated	the	attorney/client	relationship.		It	was	only	after	Prolman	received	
          this	text	message	from	the	client	that	he	filed	the	motion	to	withdraw.			
   	
   5		Rule	1.5(a)	provides,	in	pertinent	part,	that	“[a]	lawyer	shall	not	make	an	agreement	for,	charge,	

or	collect	an	unreasonable	fee	or	an	unreasonable	amount	for	expenses.”		M.R.	Prof.	Conduct	1.5(a).			
   	
   Rule	 1.7(a)(2)	 provides	 that,	 with	 several	 exceptions	 not	 applicable	 here,	 “a	 lawyer	 shall	 not	
represent	a	client	if	the	representation	involves	a	concurrent	conflict-of-interest,”	which	exists	when	
“there	is	a	significant	risk	that	the	representation	of	one	or	more	clients	would	be	materially	limited	
by	.	.	.	a	personal	interest	of	the	lawyer.”		M.R.	Prof.	Conduct	1.7(a)(2).			
   	
   Rule	 1.16(a)(1)	 provides	 that,	 with	 one	 exception	 not	 applicable	 here,	 “a	 lawyer	 shall	 not	
represent	a	client	or,	where	representation	has	commenced,	shall	withdraw	from	the	representation	
of	a	client	if	.	.	.	the	representation	will	result	in	a	violation	of	the	rules	of	professional	conduct	or	
other	law.”		M.R.	Prof.	Conduct	1.16(a)(1).			
   	
   Rule	 2.1	 provides,	 in	 pertinent	 part,	 that	 “[i]n	 representing	 a	 client,	 a	 lawyer	 shall	 exercise	
independent	professional	judgment	and	render	candid	advice.”		M.R.	Prof.	Conduct	2.1.	
   	
     	                                                                                                         11	

the	matter	beginning	on	August	30,	and	evidence	was	heard	over	the	course	of	

three	days.		During	closing	argument,	the	Board	argued	that	the	court	should	

consider	 the	 ABA	 Sanction	 Standards	 in	 imposing	 Prolman’s	 sanction,	 and	

specifically	referenced	Standards	4.3,	5.2,	6.1,	and	6.3.			

	          [¶19]	 	 On	 September	 14,	 2017,	 the	 court	 issued	 the	 order	 that	 is	 the	

subject	of	this	appeal,	making	numerous	findings	of	fact	and	concluding	that	the	

Board	had	proved,	by	a	preponderance	of	the	evidence,	that	Prolman	violated	

M.R.	Prof.	Conduct	1.7(a)(2),	2.1,	8.4(a),	8.4(d),	and	the	attorney’s	oath,	4	M.R.S.	

§	 806.	 	 See	 M.	 Bar	 R.	 14(b)(4).	 	 The	 court	 also	 stated	 that	 “[d]uring	 closing	

argument,	Bar	counsel	argued	that	violations	of	Rules	of	Professional	Conduct	

not	 indicated	 in	 the	 initial	 petition,	 specifically	 violations	 of	 Rules	 of	

Professional	 Conduct	 4.3,	 5.2,	 6.1,	 and	 6.3(1),	 were	 also	 being	 asserted.”		




																																																
      Rule	3.4(c)	provides	that	“[a]	lawyer	shall	not	.	.	.	knowingly	disobey	an	obligation	under	the	rules	
of	a	tribunal	except	for	an	open	refusal	based	on	an	assertion	that	no	valid	obligation	exists.”		M.R.	
Prof.	Conduct	3.4(c).				
      	
      Rule	 8.4(a)	 provides,	 in	 pertinent	 part,	 that	 “[i]t	 is	 professional	 misconduct	 for	 a	 lawyer	 to	
.	.	.	violate	or	attempt	to	violate	any	provision	of	either	the	Maine	Rules	of	Professional	Conduct	or	
the	Maine	Bar	Rules,”	while	Rule	8.4(d)	provides	that	“[i]t	is	professional	misconduct	for	a	lawyer	to	
.	.	.	engage	in	conduct	that	is	prejudicial	to	the	administration	of	justice.”		M.R.	Prof.	Conduct	8.4(a),	
(d).	
      	
      The	 attorney’s	 oath	 requires	 an	 attorney,	 upon	 admission	 to	 the	 bar,	 to	 swear	 or	 affirm,	 in	
pertinent	part,	that	he	or	she	will	“conduct	[him	or	herself]	in	the	office	of	an	attorney	within	the	
courts	according	to	the	best	of	[his	or	her]	knowledge	and	discretion,	and	with	all	good	fidelity	.	.	.	as	
to	[his	or	her]	clients.”		4	M.R.S.	§	806	(2017).	
12	   	

However,	the	court	concluded	that	the	Board	had	not	proved	violations	of	those	

rules.			

C.        Sanctions	

	         [¶20]		After	finding	the	violations,	the	court	considered	what	would	be	

the	 appropriate	 sanction	 for	 Prolman’s	 violations.	 	 It	 observed	 that,	 as	

articulated	in	comment	12	to	Rule	1.7,	“Maine	has	not	adopted	the	ABA	Model	

Rules	 [of	 Professional	 Conduct’s]	 categorical	 prohibition	 on	 an	 attorney	

forming	a	sexual	relationship	with	an	existing	client	.	.	.	.”		M.R.	Prof.	Conduct	1.7	

cmt.	(12).		For	that	reason,	as	well	as	others,	the	court	concluded	that	opinions	

from	other	jurisdictions	addressing	attorney	discipline	for	sexual	activity	with	

clients—which	the	Board	had	submitted	to	the	court—were	“not	particularly	

helpful	in	determining	the	appropriate	sanction”	for	Prolman.			

	         [¶21]		The	court	further	observed	that	he	was	required	to	apply	Maine	

Bar	Rule	21(c)	in	determining	Prolman’s	sanction.		Rule	21(c)	provides,		

          	      (c)	 Factors	to	be	Considered	in	Imposing	Sanctions.		In	
          imposing	a	sanction	after	a	finding	of	lawyer	misconduct,	the	Single	
          Justice,	 the	 Court,	 or	 the	 Grievance	 Commission	 panel	 shall	
          consider	the	following	factors,	as	enumerated	in	the	ABA	Standards	
          for	Imposing	Lawyer	Sanctions:	
          	
                 (1) whether	 the	 lawyer	 has	 violated	 a	 duty	 owed	 to	 a	
          client,	to	the	public,	to	the	legal	system,	or	to	the	profession;	
                        	
   	                                                                                 13	

             (2) whether	the	lawyer	acted	intentionally,	knowingly,	or	
       negligently;	
             	
             (3) the	amount	of	the	actual	or	potential	injury	caused	by	
       the	lawyer’s	misconduct;	and	
             	
             (4) the	existence	of	any	aggravating	or	mitigating	factors.	
             	
       [¶22]		Pursuant	to	Rule	21(c)(1),	the	court	concluded	that	“by	initiating	

a	sexual	relationship	with	his	client	and	by	providing	her	alcoholic	beverages	

to	consume,	Prolman	violated	duties	owed	to	his	client	and	the	legal	system.”		

In	 determining	 Prolman’s	 state	 of	 mind	 pursuant	 to	 Rule	21(c)(2),	 the	 court	

reasoned	that	“Prolman’s	actions	in	his	treatment	of	his	client	and	in	his	failure	

to	disclose	to	her	support	team	that	she	would	be	living	with	him	was	negligent	

and	reckless,	though	probably	not	so	well	thought	out	or	planned	in	advance	

sufficiently	 to	 be	 considered	 intentional.”	 	 Addressing	 the	 injury	 caused	 by	

Prolman’s	 misconduct	 pursuant	 to	 Rule	 21(c)(3),	 the	 court	 concluded	 that	

“[i]mposing	 oneself	 sexually	 on	 a	 nonconsenting,	 vulnerable,	 and	 submissive	

person	 inevitably	 causes	 psychological	 injury	 to	 the	 person	 subject	 to	 such	

advances	and	caused	psychological	injury	to	the	client	in	this	case.”			

       [¶23]	 	 Finally,	 in	 determining	 aggravating	 and	 mitigating	 factors	 for	

Prolman’s	sanction	pursuant	to	Rule	21(c)(4),	the	court	included	as	mitigating	

factors	 the	 facts	 that	 (1)	 “Prolman’s	 professional	 services	 were	 successful	 in	
14	   	

achieving	the	client’s	objectives	in	the	two	cases	for	which	he	was	retained”;	

(2)	he	got	“involved	in	trying	to	help	his	client	reestablish	her	independence	

after	her	necessary	separation	from	her	dangerously	abusive	boyfriend”;	and	

(3)	“[h]e	arranged	for	her	to	get	a	new	cell	phone,	and	he	arranged	for	her	to	

get	a	job.”		The	court’s	recitation	of	aggravating	factors	included	the	facts	that	

(1)	 Prolman’s	 “effort	 to	 help	 his	 client	 became	 misguided	 when	 he	 had	 her	

move	 into	 his	 apartment	 and	 then	 initiated	 the	 sexual	 relationship	 that	 took	

advantage	of	the	living	arrangement	and	his	client’s	vulnerability”;	(2)	“[t]he	

injury	 caused	 by	 Prolman’s	 conduct	 essentially	 continued	 and	 confirmed	 the	

pattern	of	men	victimizing	and	oppressing	the	client	that	she	had	endured	for	

most	of	her	life;”	and	(3)	he	“placed	his	client	at	risk	by	providing	her	alcoholic	

beverages	that	could	have	caused	her	probation	to	be	revoked.”			

          [¶24]		After	considering	the	factors	expressly	contained	in	Rule	21(c),	the	

court	 imposed	 a	 six-month	 suspension	 from	 the	 practice	 of	 law,	 effective	

November	1,	 2017.	 	 The	 Board’s	 timely	 appeal	 followed.	 	 See	 M.R.	

App.	P.	2B(c)(1);	M.	Bar	R.	13(g)(4).		

                             II.		DISPOSITION	OF	APPEAL	

          [¶25]		We	all	agree	that	the	sanctions	imposed	were	simply	insufficient	

and	represent	an	abuse	of	discretion.		Three	of	us	would	conclude	that	the	ABA	
           	                                                                              15	

    Sanction	Standards	have	been	engrafted	onto	the	Maine	Rules	of	Professional	

    Conduct,	and	that	the	court	erred	as	a	matter	of	law	and	therefore	abused	his	

    discretion	in	failing	to	apply	those	Standards.		Three	of	us	would	look	to	those	

    Standards	for	guidance	but	would	 not	determine	that	they	have	been	 wholly	

    engrafted	into	the	Maine	Rules.		

               [¶26]	 	 Unanimously,	 we	 vacate	 the	 judgment	 and	 remand	 the	

    proceedings	 to	 the	 court	 for	 the	 imposition	 of	 a	 sanction	 that	 reflects	 the	

    serious	 behavior	 of	 the	 attorney	 and	 that,	 at	 a	 minimum,	 would	 require	

    Prolman	 to	 apply	 for	 readmission	 upon	 demonstration	 of	 a	 thorough	

    understanding	of	the	ethical	obligations	of	a	Maine	attorney.	

               [¶27]		Because	we	are	evenly	divided	on	the	analysis,	we	do	 not	today	

    announce	 new	 law	 on	 the	 interpretation	 of	 Maine	 Bar	 Rule	 21(c).	 	 All	 of	 us,	

    however,	concur	in	the	result	of	vacating	the	six-month	suspension.		The	entry	

    is:	

                          Sanction	 vacated.	 	 Remanded	 to	 the	 court	 for	 a	
                          de	novo	imposition	of	sanctions	consistent	with	
                          paragraph	26	of	this	opinion.		
	
                                    	      	     	      	      		

                                                 	
16	   	

JABAR,	J.,	with	whom	MEAD	and	HJELM,	JJ.,	join,	concurring.	

          [¶28]		The	Board	contends	that	Maine	 Bar	Rule	21(c)	incorporates	the	

framework	and	methodology	set	forth	in	the	ABA	Sanction	Standards,	and	that	

the	 court	 therefore	 erred	 in	 imposing	 a	 six-month	 suspension	 on	 Prolman	

without	considering	and	applying	those	Standards.		The	Board	further	asserts	

that,	upon	proper	application	of	the	ABA	Sanction	Standards	to	the	facts	of	this	

case,	a	more	severe	sanction	was	warranted.		We	agree,	and	for	the	following	

reasons,	we	would	conclude	that	the	court	abused	his	discretion	by	failing	to	

apply	the	ABA	Sanction	Standards	when	imposing	Prolman’s	sanction.	

                             I.		STANDARD	OF	REVIEW	

          [¶29]		We	interpret	the	Maine	Bar	Rules	de	novo	as	a	matter	of	law,	and	

we	“review	for	clear	error	the	findings	of	fact	that	determine	the	applicability	

of	the	rule.”		Bd.	of	Overseers	of	the	Bar	v.	Warren,	2011 ME 124,	¶	25,	34 A.3d
1103.		The	propriety	of	a	sanction	imposed	by	a	single	justice	is	reviewed	for	

an	abuse	of	discretion.		In	re	Dineen,	380 A.2d 603,	605	(Me.	1977).		“Review	for	

an	 abuse	 of	 discretion	 involves	 resolution	 of	 three	 questions:	 (1)	 are	 factual	

findings,	if	any,	supported	by	the	record	according	to	the	clear	error	standard;	

(2)	did	the	court	understand	the	law	applicable	to	its	exercise	of	discretion;	and	

(3)	 given	 all	 the	 facts	 and	 applying	 the	 appropriate	 law,	 was	 the	 court’s	
   	                                                                                 17	

weighing	 of	 the	 applicable	 facts	 and	 choices	 within	 the	 bounds	 of	

reasonableness.”		Pettinelli	v.	Yost,	2007 ME 121,	¶	11,	930 A.2d 1074.		An	abuse	

of	discretion	occurs	when	an	error	of	law	causes	a	court	not	to	consider	a	factor	

that	it	is	legally	permitted	to	consider,	State	v.	Svay,	2003 ME 93,	¶	11,	828 A.2d
790,	or	“when	a	material	factor	deserving	significant	weight	is	ignored,”	West	

Point-Pepperell,	 Inc.	 v.	 State	 Tax	 Assessor,	 1997 ME 58,	 ¶	 7,	 691 A.2d 1211 

(quotation	marks	omitted).	

                  II.		THE	FRAMEWORK	AND	METHODOLOGY		
                       OF	THE	ABA	SANCTION	STANDARDS	
                                         	
       [¶30]		A	review	of	the	disciplinary	framework	and	methodology	set	forth	

in	the	ABA	Sanction	Standards	is	helpful	in	understanding	this	issue.		The	ABA	

Sanction	Standards,	first	adopted	by	the	American	Bar	Association	in	1986	and	

then	 amended	 in	 1992,	 comprises	 a	 comprehensive	 scheme	 that	 sets	 forth	

clearly	 developed	 standards	 for	 the	 imposition	 of	 attorney	 discipline.		

ABA	Sanction	Standards	§	I(A).		The	ABA	Sanction	Standards	were	“developed	

after	 an	 examination	 of	 all	 reported	 lawyer	 discipline	 cases	 from	 1980	 to	

June,	1984,”	with	the	stated	intent	of	articulating	a	“theoretical	framework	for	
18	       	

use	in	imposing	sanctions.”		Id.	§	I(B).		To	that	end,	the	framework	of	the	ABA	

Sanction	Standards	requires	a	disciplinary	body	to	consider	four	questions:		

              (1)      What	ethical	duty	did	the	lawyer	violate?	(A	duty	to	a	client,	
                       the	public,	the	legal	system,	or	the	profession?)	
              	
              (2)      What	 was	 the	 lawyer’s	 mental	 state?	 (Did	 the	 lawyer	 act	
                       intentionally,	knowingly,	or	negligently?)	
              	
              (3)      What	was	the	extent	of	the	actual	or	potential	injury	caused	
                       by	 the	 lawyer’s	 misconduct?	 (Was	 there	 a	 serious	 or	
                       potentially	serious	injury?)	and		
              	
              (4)      Are	there	any	aggravating	or	mitigating	circumstances?	
	
Id.	§	II.	
	
        [¶31]	 	 In	 order	 to	 facilitate	 this	 determination,	 the	 ABA	 Sanction	

Standards	 are	 organized	 into	 various	 sub-parts.	 	 The	 analysis	 regarding	 an	

appropriate	sanction	begins	with	Standard	3.0,	which	largely	mirrors	both	the	

theoretical	 framework	 provided	 above	 and	 the	 language	 of	 Rule	 21(c).6	 	 See	

																																																
    6		Standard	3.0	of	the	ABA	Sanction	Standards	provides,	

    	
        3.0	Generally	
        	
        In	imposing	a	sanction	after	a	finding	of	lawyer	misconduct,	a	court	shall	consider	the	
following	factors:	
    	
               (1) the	duty	violated;	
    	
               (2) the	lawyer’s	mental	state;	
    	
               (3) the	potential	or	actual	injury	caused	by	the	lawyer’s	misconduct;	and	
    	
               (4) the	existence	of	aggravating	or	mitigating	factors.	
     	                                                                                      19	

ABA	Sanction	Standards	§	III(C)(3.0).		The	ABA	Sanction	Standards	then	include	

provisions	 that	 govern	 varying	 kinds	 of	 violations	 of	 rules	 of	 professional	

conduct.	 	 For	 instance,	 Standard	 4.0	 governs	 “Violations	 of	 Duties	 Owed	 to	

Clients,”	 Standard	 5.0	 governs	 “Violations	 of	 Duties	 Owed	 to	 the	 Public,”	 and	

Standard	 6.0	 governs	 “Violations	 of	 Duties	 Owed	 to	 the	 Legal	 System.”	 	 Id.	

§	III(C)(4.0)-(6.0).	

           [¶32]		For	the	limited	purpose	of	illustrating	the	framework	of	the	ABA	

Sanction	 Standards—and	 using	 an	 example	 that	 in	 no	 way	 relates	 to	 the	

conduct	involved	in	this	matter—consider	the	case	of	a	hypothetical	attorney	

found	 in	 violation	 of	 a	 rule	 of	 professional	 conduct	 proscribing	 the	

misappropriation	of	a	client’s	funds.		There,	a	disciplinary	body	would	begin	a	

sanction	 determination	 by	 reviewing	 Standard	 4.1,	 “Failure	 to	 Preserve	 the	

Client’s	Property.”		Id.	§	III(C)(4.1).		The	disciplinary	body	would	then—based	

upon	 its	 factual	 findings	 that	 supported	 its	 finding	 of	 lawyer	 misconduct—

determine	the	attorney’s	state	of	mind	and	the	injury	caused	to	the	client	by	the	

attorney’s	 misappropriation	 of	 the	 client’s	 funds.	 	 Where	 the	 attorney	 acted	

intentionally	 or	 caused	 injury	 or	 potential	 injury	 to	 the	 client,	 Standard	 4.11	



																																																
    	
    Sanction	Standards	for	Imposing	Lawyer	Sanctions	§	III(C)(3.0)	(Am.	Bar	Ass’n	1992).	
20	   	

provides	 for	 a	 presumptive	 sanction	 of	 disbarment.	 	 Id.	 §	 III(C)(4.11).		

Conversely,	where	the	attorney	acted	negligently	and	caused	little	to	no	actual	

or	potential	injury	to	the	client,	Standard	4.14	provides	that	the	presumptive	

sanction	is	an	admonition.		Id.	§	III(C)(4.14).			

          [¶33]	 	 After	 making	 this	 presumptive	 sanction	 determination,	 the	

disciplinary	body	would	then	consider	the	aggravating	and	mitigating	factors	

enumerated	 in	 Standard	 9.2	 and	 9.3,	 respectively.	 	 Id.	 §	 III(C)(9.2)-(9.3).		

Standard	 9.22	 lists	 eleven	 aggravating	 factors	 that	 a	 disciplinary	 body	 may	

consider	after	determining	the	attorney’s	presumptive	sanction,	and	Standard	

9.32	lists	eleven	mitigating	factors	for	consideration.		Id.	§	III(C)(9.22),	(9.32).		

Standard	 9.4	 lists	 factors	 that	 cannot	 be	 considered	 in	 aggravation	 or	

mitigation.		Id.	§	III(C)(9.4).	

          [¶34]	 	 Accordingly,	 where	 the	 presumptive	 sanction	 for	 lawyer	

misconduct	is	a	suspension,	but	there	is	a	considerable	imbalance	between	an	

extensive	number	of	aggravating	factors	and	few,	 if	any,	 mitigating	factors,	a	

disciplinary	 body	 would	 be	 justified	 in	 increasing	 a	 lawyer’s	 sanction	 to	

disbarment.		Conversely,	where	the	presumptive	sanction	is	a	suspension	but	

the	 mitigating	 factors	 significantly	 outweigh	 the	 aggravating	 factors,	 the	
   	                                                                                 21	

disciplinary	 body	 would	 be	 justified	 in	 lowering	 a	 lawyer’s	 sanction	 to	 a	

reprimand.	

            III.		WHETHER	MAINE	BAR	RULE	21(C)	INCORPORATES		
                       THE	ABA	SANCTION	STANDARDS	
       	
       [¶35]		This	case	presents	to	us	an	issue	of	first	impression:	whether	the	

imposition	 of	 attorney	 discipline	 pursuant	 to	 Maine	 Bar	 Rule	 21(c)—having	

repealed	 and	 replaced	 former	 Maine	 Bar	 Rule	 7.1(e)(3)(C)	 (Tower	 2014),	

effective	 July	 1,	 2015,	 see	 M.	 Bar	 R.	 21	 Reporter’s	 Notes	 to	 2015	 amend.;	

M.	Bar	R.	33—requires	the	application	of	the	particular	disciplinary	framework	

and	methodology	of	the	ABA	Sanction	Standards	as	explained	above.		The	Board	

argues	 that	 Rule	 21(c)	 “expressly	 incorporates”	 that	 framework	 and	

methodology,	while	Prolman	contends	that	Maine	“has	not	adopted	in	toto	the	

ABA	[Sanction	Standards],	and,	in	fact,	has	explicitly	rejected	portions	of	those	

Standards.”		Prolman	argues	that	“Maine	Bar	Rule	21	actually	paraphrases,	and	

more	 specifically	 defines,	 the	 four	 factors	 specifically	 referenced	 in	 Standard	

3.0	of	the	ABA	[Sanction	Standards].”		According	to	Prolman,	“[b]y	specifically	

addressing	 each	 of	 the	 four	 factors	 set	 forth	 in	 Maine	 Bar	 Rule	 21(c)	 and	

Standard	3.0	[of	the	ABA	Sanction	Standards],	the	[court]	acted	well	within	[its]	

discretion	and	committed	no	error.”			
22	   	

          [¶36]		As	stated	in	the	Court’s	Per	Curiam	opinion,	Court’s	Opinion	¶	21,	

Rule	 21(c)	 provides	 that	 when	 imposing	 a	 sanction	 after	 a	 finding	 of	 lawyer	

misconduct,	 a	 single	 justice	 must	 consider	 the	 four	 factors	 specified	 in	

paragraphs	1-4	“as	enumerated	in”	the	ABA	Sanction	Standards.		M.	Bar.	R.	21(c)	

(emphasis	added).		To	answer	the	question	of	whether	Rule	21(c)	incorporates	

the	framework	and	methodology	of	the	ABA	Sanction	Standards,	therefore,	we	

must	 determine	 the	 meaning	 that	 should	 be	 attached	 to	 the	 term	 “as	

enumerated	in.”			

          [¶37]		When	interpreting	a	bar	rule,	as	when	interpreting	a	statute,	we	

first	look	to	the	rule’s	plain	language	and	consider	that	language	in	the	context	

of	the	entire	disciplinary	scheme.		See	Bailey	v.	Bd.	of	Bar	Examiners,	2014 ME
58,	¶¶	18-21,	90 A.3d 1137;	Warren,	2011 ME 124,	¶	32,	34 A.3d 1103;	Darling’s	

v.	Ford	Motor	Co.,	1998 ME 232,	¶	5,	719 A.2d 111.		In	so	doing,	we	are	mindful	

that	 “[n]othing	 in	 a	 [rule]	 may	 be	 treated	 as	 surplusage	 if	 a	 reasonable	

construction	applying	meaning	and	force	is	otherwise	possible.”		State	v.	Tozier,	

2015 ME 57,	¶	6,	115 A.3d 1240 (quotation	marks	omitted).		If	the	language	of	

the	rule	is	unambiguous,	we	apply	its	plain	meaning.		See	Dickau	v.	Vt.	Mut.	Ins.	

Co.,	 2014 ME 158,	 ¶	 13,	 107 A.3d 621;	 Warren,	 2011 ME 124,	 ¶	 32,	 34 A.3d
1103.	 	 Language	 is	 ambiguous	 when	 it	 is	 reasonably	 susceptible	 to	 different	
      	                                                                                              23	

interpretations.		Guilford	Transp.	Indus.	v.	Pub.	Utils.	Comm’n,	2000 ME 31,	¶	14,	

746 A.2d 910.	 	 If	 a	 rule	 is	 ambiguous,	 we	 consider	 its	 meaning	 in	 light	 of	 its	

history	and	the	intent	behind	the	promulgation	of	that	rule.		See	Bailey,	2014
ME 58,	¶¶	19,	21,	90 A.3d 1137;	MaineToday	Media,	Inc.	v.	State,	2013 ME 100,	

¶	6,	82 A.3d 104.	

A.	        Plain	Language	

           [¶38]		Here,	the	language	at	issue	comprises	two	clauses:	an	independent	

clause,	“the	Single	Justice	shall	consider	the	following	factors”;	followed	by	 a	

dependent	clause,	separated	by	a	comma,	“as	enumerated	in	the	ABA	Standards	

for	Imposing	Lawyer	Sanctions.”7		M.	Bar	R.	21(c).		Due	to	the	structure	of	this	

sentence,	 it	 is	 unclear	 whether	 the	 dependent	 clause	 modifies	 the	 word	

“consider”—which,	as	the	Board	contends,	would	signify	that	the	factors	must	

be	 applied	 in	 the	 manner	 in	 which	 they	 are	 applied	 pursuant	 to	 the	 ABA	

Sanction	 Standards,	 thereby	 requiring	 the	 court	 to	 apply	 the	 ABA	 Sanction	

Standards	 framework	 in	 its	 entirety—or	 whether	 the	 dependent	 clause	

modifies	the	word	“factors”	which,	as	Prolman	argues,	would	indicate	that	the	



																																																
    7		Maine	Bar	Rule	21(c)’s	prefatory	language	actually	contains	three	clauses,	as	the	language	at	

issue	is	prefaced	by	an	additional	dependent	clause	“In	imposing	a	sanction	after	a	finding	of	lawyer	
misconduct	.	.	.	.”		That	clause	is	not	germane	to	our	analysis	here	because	neither	party	disputes	that	
a	sanction	may	be	imposed	only	“after	a	finding	of	lawyer	misconduct.”	M.	Bar	R.	21(c)	(emphasis	
added).	
24	   	

factors	enumerated	are	also	listed	in	the	ABA	Sanction	Standards.		Considered	

in	isolation,	the	term	“as	enumerated	in”	in	Rule	21(c)	is	ambiguous,	as	it	can	

reasonably	 receive	 more	 than	 one	 construction,	 potentially	 resulting	 in	 the	

imposition	 of	 disparate	 attorney	 discipline.	 	 See	 Guilford	 Transp.	 Indus.,	

2000 ME 31,	¶	14,	746 A.2d 910.			

          [¶39]		However,	when	reviewing	the	entire	disciplinary	scheme	created	

by	 the	 Maine	 Bar	 Rules,	 see	 Darling’s,	 1998 ME 232,	 ¶	 5,	 719 A.2d 111,	 it	 is	

evident	that	the	term	“as	enumerated	in”	in	Rule	21(c)	serves	to	incorporate	

the	 entire	 disciplinary	 framework	 set	 forth	 in	 the	 ABA	 Sanction	 Standards.		

Maine	 Bar	 Rule	13(c)(2)(A),	 which	 governs	 Bar	 Counsel’s	 authority	 to	 refer	

attorneys	to	the	Alternatives	to	Discipline	Program,	provides	that	a	factor	for	

consideration	 in	 that	 referral	 process	 is	 “whether	 the	 presumptive	 sanction	

under	the	ABA	[Sanction]	Standards	for	the	alleged	misconduct	is	likely	to	be	

no	more	severe	than	reprimand	or	admonition.”		(Emphasis	added.)		Because,	

as	 explained	 above,	 supra	 ¶¶	 32-33,	 the	 determination	 of	 an	 attorney’s	

“presumptive	 sanction”	 constitutes	 one	 portion	 of	 the	 analysis	 that	 a	

disciplinary	 body	 must	 make	 pursuant	 to	 the	 ABA	 Sanction	 Standards	

framework,	the	Maine	Bar	Rules	clearly	contemplate	that	“the	Single	Justice,	the	
      	                                                                              25	

Court,	or	the	Grievance	Commission	panel”	must	apply	that	entire	framework	

when	imposing	attorney	discipline	pursuant	to	Rule	21(c).			

          [¶40]	 	 Indeed,	 to	 construe	 Rule	 21(c)	 as	 Prolman	 urges	 would	 leave	

Rule	13(c)(2)(A)	 with	 little	 effect,	 as	 his	 construction	 would	 not	 require	 a	

disciplinary	body	to	make	a	“presumptive	sanction”	pursuant	to	Rule	21(c)	and	

Bar	Counsel,	in	turn,	would	not	have	the	“presumptive	sanction”	on	which	to	

base	its	attorney	referral	determination.		M.	Bar	R.	13(c)(2)(A);	see	Tozier,	2015
ME 57,	¶	6,	115 A.3d 1240 (“Nothing	in	a	[rule]	may	be	treated	as	surplusage	if	

a	reasonable	construction	applying	meaning	and	force	is	otherwise	possible.”	

(quotation	marks	omitted)).		Accordingly,	we	would	conclude	that	Rule	21(c)	is	

not	ambiguous	in	the	context	of	the	Maine	Bar	Rules’	disciplinary	scheme,	and	

that	its	plain	language	requires	“the	Single	Justice,	the	Court,	or	the	Grievance	

Commission	panel”	to	consider	and	apply	the	entire	ABA	Sanction	Standards	

framework	when	imposing	a	sanction	after	a	finding	of	lawyer	misconduct.			

B.	       Ambiguity,	Relevant	History,	and	Policy	Considerations	

          [¶41]		Even	if	Rule	21(c)	were	ambiguous,	however,	its	history	further	

compels	 our	 conclusion	 that	 the	 Rule	 requires	 the	 entire	 ABA	 Sanction	

Standards	framework	to	be	applied.		See	MaineToday	Media,	Inc.,	2013 ME 100,	

¶	6,	82 A.3d 104.		The	Maine	Bar	Rules	were	abrogated	[repealed	and	replaced]	
26	       	

in	July	2015.		M.	Bar	R.	33.		The	current	Bar	Rules	were	adopted	after	the	Board	

of	 Overseers	 of	 the	 Bar	 established	 the	 Committee	 to	 Review	 Maine’s	

Disciplinary	Enforcement	Rules	(the	Committee),	which	compared	the	former	

Maine	 Bar	 Rules	 with	 the	 ABA’s	 Model	 Rules	 for	 lawyer	 disciplinary	

enforcement	 (Am.	 Bar	 Ass’n	 2002)	 (ABA	 Model	 Rules)	 to	 create	 the	 current	

Maine	 Bar	 Rules.	 	 M.	 Bar.	 R.	 at	 19	 Reporter’s	 Notes	 to	 2015	 amend.	 	 As	 the	

Reporter’s	 Notes	 to	 Rule	 21	 provide,	 “Rule	 21(c)	 is	 based	 on	 former	 Maine	

Rule	7.1(e)(3)(C)	but	also	incorporates	language	from	[ABA]	Model	Rule	10(C)	

that	 specifically	 references	 the	 [ABA	 Sanction	 Standards].”	 	 M.	 Bar	 R.	 21	

Reporter’s	Notes	to	2015	amend.					

              [¶42]		Both	the	abrogated	Maine	Bar	Rule	7.1(e)(3)(C)	(Tower	2014)	and	

ABA	Model	Rule	10(C)	contain	the	same	factors—in	nearly	identical	language—

as	 those	 enumerated	 in	 Rule	 21(c),8	 but	 ABA	 Model	 Rule	 10(C)	 additionally	

																																																
    8		Abrogated	Maine	Bar	Rule	7.1(e)(3)(C)	provides,	in	relevant	part,	

    	
              If	the	disciplinary	panel	finds	that	misconduct	subject	to	sanction	under	these	rules	
              has	occurred	.	.	.	,	the	panel	shall	either	issue	a	public	reprimand	to	the	respondent	
              attorney	 or,	 upon	 a	 finding	 of	 probable	 cause	 for	 suspension	 or	 disbarment,	 shall	
              direct	Bar	Counsel	to	commence	an	attorney	discipline	action	by	filing	an	information	
              pursuant	 to	 Rule	 7.2(b).	 	 In	 determining	 the	 appropriate	 sanction,	 the	 panel	 shall	
              consider	the	following	factors	among	others:	(i)	whether	the	attorney	has	violated	a	
              duty	 owed	 to	 a	 client,	 to	 the	 public,	 to	 the	 legal	 system,	 or	 to	 the	 profession;	
              (ii)	whether	 the	 attorney	 acted	 intentionally,	 knowingly,	 or	 negligently;	 (iii)	 the	
              amount	of	actual	or	potential	injury	caused	by	the	attorney’s	misconduct;	and	(iv)	the	
              existence	of	any	aggravating	or	mitigating	factors.		
	
M.	Bar	R.	7.1(e)(3)(C)	(Tower	2014).		Similarly,	ABA	Model	Rule	10(C)	provides,	
        	                                                                                              27	

provides	that	the	disciplinary	body	must	consider	those	factors	“as	enumerated	

in”	 the	 ABA	 Sanction	 Standards.	 	 The	 only	 substantive	 difference,	 therefore,	

between	               Maine’s	             former	   rule	   for	   imposing	    sanctions,	      Maine	

Bar	Rule	7.1(e)(3)(C)	(Tower	2014),	and	the	new	rule,	Maine	Bar	Rule	21(c),	is	

the	 inclusion	 of	 the	 language	 contained	 in	 ABA	 Model	 Rule	 10(C)	 that	

“specifically	references	the	[ABA	Sanction	Standards].”		M.	Bar	R.	21	Reporter’s	

Notes,	to	2015	amend.;	see	M.	Bar	R.	21(c).			

            [¶43]	 	 The	 effect	 of	 this	 discrete	 modification	 is	 illuminated	 by	 the	

interrelationship	between	ABA	Model	Rule	10(C)	and	Standard	3.0	of	the	ABA	

Sanction	 Standards.	 	 As	 pertinent	 case	 law	 from	 other	 jurisdictions	

demonstrates,	both	Standard	3.0	of	the	ABA	Sanction	Standards	and	ABA	Model	

Rule	 10(C)—by	 virtue	 of	 its	 reference	 to	 Standard	 3.0	 of	 the	 ABA	 Sanction	



																																																
            	
               C.	Factors	to	be	Considered	in	Imposing	Sanctions.	In	imposing	a	sanction	after	a	
            finding	of	lawyer	misconduct,	the	court	or	board	shall	consider	the	following	factors,	
            as	enumerated	in	the	ABA	Standards	for	Imposing	Lawyer	Sanctions.	
    	
                 (1) whether	the	lawyer	has	violated	a	duty	owed	to	a	client,	to	the	public,	to	the	
                     legal	system,	or	to	the	profession;	
    	
                 (2) whether	the	lawyer	acted	intentionally,	knowingly,	or	negligently;	
    	
                 (3) the	amount	of	the	actual	or	potential	injury	caused	by	the	lawyer’s	misconduct;	and	
                 	
                 (4) the	existence	of	any	aggravating	or	mitigating	factors.	
       	
    (Emphasis	added.)	
28	   	

Standards—require	a	disciplinary	body	 to	impose	a	sanction	pursuant	to	the	

entire	ABA	Sanction	Standards	framework.		See,	e.g.,	V.I.	Bar	v.	Brusch,	49 V.I.
409,	 414	 n.6,	 420-22	 (V.I.	 2008)	 (acknowledging	 that	 ABA	 Model	 Rule	 10(C)	

incorporated	 the	 ABA	 Sanction	 Standards	 and	 applying	 those	 Standards’	

framework	 and	 methodology);	 In	 re	 Disciplinary	 Proceeding	 Against	

Perez-Pana,	168 P.3d 408,	414-16	(Wash.	2007)	(stating	that	the	ABA	Sanction	

Standards	govern	attorney	sanctions	in	Washington	and	beginning	its	sanction	

determination	with	a	review	of	Standard	3.0	before	applying	the	ABA	Sanction	

Standards’	framework	and	methodology);	Bd.	of	Prof’l	Responsibility	v.	Beduhn,	

402 P.3d 950,	967-78	(Wyo.	2017)	(reviewing	attorney	discipline	pursuant	to	

Wyoming	Rule	of	Disciplinary	Procedure	15(b)(3)(D)—which,	like	Rule	21(c),	

contains	 the	 “as	 enumerated	 in”	 language	 from	 ABA	 Model	 Rule	 10(C)—and	

applying	the	ABA	Sanction	Standards’	framework	and	methodology).	

          [¶44]	 	 As	 noted	 above,	 Prolman	 contends	 that	 Rule	 21(c)	 cannot	 be	

interpreted	to	require	the	application	of	the	ABA	Sanction	Standards	because	

“the	 Maine	 Bar	 Rules	 specifically	 chose	 to	 retain	 a	 variety	 of	 aspects	 of	 the	

existing	Maine	Bar	Rules,	while	rejecting	other	portions	of	the	ABA	[Sanction	

Standards].”		This	argument	is	misleading	because	it	fails	to	distinguish	the	ABA	

Sanction	 Standards	 from	 the	 ABA	 Model	 Rules.	 	 Although	 the	 Committee	
     	                                                                                            29	

developed	 the	 current	 Maine	 Bar	 Rules—later	 promulgated	 by	 the	 Supreme	

Judicial	 Court—by	 comparing	 the	 abrogated	 Maine	 Bar	 Rules	 with	 the	 ABA	

Model	Rules,	M.	Bar	R.	Reporter’s	Notes	to	2015	amend.,	and	the	current	Maine	

Bar	 Rules	 do	 differ	 from	 the	 ABA	 Model	 Rules,9	 this	 does	 not	 mean	 that	 the	

Committee	rejected	the	ABA	Sanction	Standards.		Rather,	as	the	Board	correctly	

asserts,	 the	 ABA	 Sanction	 Standards	 and	 the	 ABA	 Model	 Rules	 “are	 discrete	

texts	with	distinct	purposes,”	and	the	new	Maine	Bar	Rules’	rejection	of	some	

portions	 of	 the	 ABA	 Model	 Rules	 cannot	 be	 read	 as	 a	 rejection	 of	 the	 ABA	

Sanction	 Standards.	 	 This	 is	 especially	 so	 where,	 as	 here,	 the	 new	Maine	 Bar	

Rules	expressly	included	in	Rule	21(c)	a	provision	from	the	ABA	Model	Rules	

that	incorporates	the	framework	set	forth	in	the	ABA	Sanction	Standards.			

           [¶45]	 	 Finally,	 we	 observe	 that,	 as	 a	 matter	 of	 policy,	 construing	

Rule	21(c)	 to	 incorporate	 the	 ABA	 Sanction	 Standards	 framework	 promotes	

our	 objective	 of	 “provid[ing]	 a	 clear	 and	 consistent	 articulation	 of	 what	

constitutes	appropriate	professional	standards.”		Bd.	of	Overseers	of	the	Bar	v.	

Rodway,	 470 A.2d 790,	 791	 (Me.	 1984).	 	 As	 we	 reasoned	 in	 Rodway,	

“Disciplinary	proceedings	for	alleged	violations	must	be	administered	with	an	

																																																
    9		For	example,	Maine	Bar	Rule	14(a)(4)	provides	that	the	Board’s	burden	of	proof	in	establishing	

its	case	is	a	preponderance	of	the	evidence	standard,	while	ABA	Model	Rule	18(C)	provides	for	a	clear	
and	convincing	standard.		Model	Rules	for	Lawyer	Disciplinary	Enforcement	18(c)	(Am.	Bar	Ass’n	
2002).	
30	   	

even	hand.”		Id.		We	agree	with	the	Board	that,	absent	the	clarifying	aid	of	the	

ABA	 Sanction	 Standards	 framework	 for	 imposing	 discipline,	 Rule	 21(c)	 is	

“indeterminately	vague,”	as	it	provides	a	list	of	four	factors	for	consideration	

but	offers	no	guidance	either	as	to	how	those	factors	relate	to	one	another	or	

how	 they	 should	 be	 applied	 in	 response	 to	 the	 broad	 array	 of	 attorney	

misconduct	that	a	disciplinary	body	is	faced	with	addressing.		By	requiring	that	

attorney	 discipline	 be	 imposed	 pursuant	 to	 the	 ABA	 Sanction	 Standards	

framework,	we	would	ensure	that	attorneys	subject	to	such	discipline	receive	

“fair	and	consistent	treatment”	for	violations	of	the	Maine	Rules	of	Professional	

Conduct.		Rodway, 470 A.2d	at	791.	

                          IV.		APPLICATION	TO	THIS	CASE	

          [¶46]		Accordingly,	we	would	conclude	that	Rule	21(c)	incorporates	the	

framework	and	methodology	of	the	ABA	Sanction	Standards,	thereby	requiring	

that	 framework	 to	 be	 explicitly	 applied	 after	 a	 finding	 of	 lawyer	 misconduct.		

We	would	therefore	conclude	that	the	court	abused	its	discretion	by	imposing	

a	 sanction	 on	 Prolman	 without	 applying	 the	 ABA	 Sanction	 Standards	 to	
     	                                                                                                   31	

Prolman’s	 violations	 of	 the	 Maine	 Rules	 of	 Professional	 Conduct.10	 	 See	

Pettinelli,	2007 ME 121,	¶	11,	930 A.2d 1074.			

           [¶47]	 	 As	 the	 record	 demonstrates,	 after	 the	 Board	 made	 arguments	

pursuant	 to	 the	 ABA	 Sanction	 Standards	 in	 its	 closing	 argument,	 the	 court	

mistook	the	Board’s	reference	to	those	Standards	to	constitute	an	argument	for	

separate	violations	of	the	Maine	Rules	of	Professional	Conduct	not	alleged	in	its	

initial	petition.		Thus,	it	is	clear	that	the	court	did	not	consider	the	ABA	Sanction	

Standards	in	imposing	Prolman’s	sanction.		Although	the	court	did	consider	the	

four	 factors	 set	 out	 in	 Rule	 21(c),	 it	 did	 so	 only	 in	 isolation,	 without	

consideration	of	the	comprehensive	framework	and	methodology	that	serve	to	

give	those	factors	context	and	meaning.		For	example,	the	court	did	not	refer	to	

the	discrete	ABA	Sanction	Standards	that	correlate	with	Prolman’s	violations	of	

the	 Maine	 Rules	 of	 Professional	 Conduct,	 nor	 did	 the	 court	 apply	 its	 findings	

regarding	 Prolman’s	 mental	 state	 and	 the	 injury	 to	 Prolman’s	 client	 to	

determine	a	presumptive	sanction	as	provided	by	each	ABA	Sanction	Standard.		

																																																
   10	 	 We	 agree	 completely	 with	 the	 other	 concurrence’s	 characterization	 of	 Prolman’s	 actions	as	

being	“abhorrent	to	the	profession”	and	with	its	determination	that	a	six-month	suspension	for	such	
conduct—requiring	no	demonstration	of	rehabilitation	in	order	to	return	to	the	practice	of	law—is	
“plainly	and	compellingly	insufficient.”		Concurring	Opinion	¶	54.		For	this	reason,	we	emphasize	that	
even	if	the	clear	effect	 of	the	Court’s	2015	amendment	of	Rule	21(c)	did	not	incorporate	the	ABA	
Sanction	Standards,	we	would	emphatically	agree	that	the	court	nonetheless	abused	his	discretion	
because	the	“sanction	imposed	is	wholly	insufficient	to	protect	the	public,”	Concurring	Opinion	¶	54,	
and	therefore	lies	well	beyond	the	“bounds	of	reasonableness.”		Pettinelli	v.	Yost,	2007 ME 121,	¶	11,	
930 A.2d 1074.			
32	   	

Indeed,	 although	 the	 hearing	 evidence	 supports	 the	 court’s	 finding	 that	

Prolman’s	 failure	 to	 disclose	 the	 client’s	 living	 situation	 was	 negligent	 or	

reckless,	the	court	did	not	address	Prolman’s	state	of	mind	as	it	pertained	to	his	

initiation	of	a	sexual	relationship	with	 his	client,	which	was	the	basis	for	the	

court’s	conclusion	that	Prolman	violated	M.R.	Prof.	Conduct	1.7(a)(2).			

          [¶48]	 	 Nor	 did	 the	 court,	 after	 determining	 Prolman’s	 presumptive	

sanction,	consult	the	aggravating	and	mitigating	factors	enumerated	in	the	ABA	

Sanction	Standards	to	determine	if	a	modification	of	the	presumptive	sanction	

was	appropriate.		This	is	made	clear	by	the	fact	that	the	following	aggravating	

factors	could	have	been	applicable	in	this	case:	(1)	Standard	9.22(a),	for	“prior	

disciplinary	offenses,”	because	Prolman	 had	 already	been	suspended	for	two	

years	after	pleading	guilty	to	federal	money	laundering	charges;	(2)	Standard	

9.22(b),	 for	 a	 “dishonest	 or	 selfish	 motive,”	 because	 attempting	 to	 achieve	

sexual	gratification	from	a	nonconsenting	client	is	undoubtedly	motivated	by	

selfishness;	 (3)	 Standard	 9.22(d),	 for	 “multiple	 offenses,”	 because	 the	 court	

found	 that	 Prolman	 approached	 his	 client	 seeking	 sexual	 gratification	 and	

engaged	 in	 sexual	 acts	 with	 her	 “on	 more	 than	 one	 occasion”;	 (4)	 Standard	

9.22(g),	 for	 “refusal	 to	 acknowledge	 wrongful	 nature	 of	 conduct,”	 because	

Prolman	 denied	 that	 the	 sexual	 acts	 occurred;	 (5)	Standard	 9.22(i),	 for	
   	                                                                               33	

“substantial	 experience	 in	 the	 practice	 of	 law”	 (the	 court	 incorporated	 by	

reference	the	facts	contained	in	Prolman’s	March	7,	 2016,	disciplinary	order,	

including	the	finding	that	Prolman	was	admitted	to	the	Maine	Bar	in	1991	and	

has	since	“primarily	engaged	in	a	solo	practice	with	a	focus	on	criminal	defense	

work”;	and	(6)	Standard	9.22(k),	for	“illegal	conduct,”	because	the	court	found	

that	“Prolman	consumed	and	provided	his	client	wine,”	in	violation	of	both	his	

federal	 supervised	 release	 and	 the	 client’s	 probation,	 and	 because	 the	 court	

found	that	Prolman	imposed	himself	sexually	on	a	“nonconsenting”	individual.		

ABA	Sanction	Standards	§§	III(C),	9.22(a),	(b),	(d),	(g),	(i),	(k).	

       [¶49]	 	 Because	 it	 did	 not	 follow	 the	 framework	 of	 the	 ABA	 Sanction	

Standards,	 the	 court	 did	 not	 consider	 those	 factors,	 instead	 considering	 two	

aggravating	factors	not	listed	in	the	ABA	Sanction	Standards	and,	with	respect	

to	the	aggravating	factors	enumerated	in	those	Standards,	considered	only	the	

“client’s	vulnerability.”		See	id.	§	III(C)(9.22)(h).					

       [¶50]		We	would	therefore	hold	that	Maine	Bar	Rule	21(c)	incorporates	

the	ABA	Sanction	Standards,	and	we	would	vacate	the	judgment	and	remand	

this	 matter	 to	 the	 court	 to	 impose	 a	 sanction	 using	 the	 methodology	 and	

framework	set	out	in	those	ABA	Sanction	Standards.	

       	
                               	      	      	      	        	
34	       	

                                                   	

SAUFLEY,	C.J.,	with	whom	GORMAN	and	HUMPHREY,	JJ.,	join,	concurring.	

	             [¶51]	 	 We	 agree	 that	 the	 sanctions	 are	 insufficient,	 but	 we	 would	

conclude	that	there	is	 no	need	to	incorporate	the	ABA’s	lengthy	and	detailed	

“Standards	 for	 Imposing	 Lawyer	 Sanctions”	 into	 the	 Maine	 Bar	 Rules	 as	 a	

matter	 of	 law.11	 	 Although	 an	 adjudicator	 should	 consult	 that	 extended	

discussion	when	it	is	relevant	to	a	particular	sanction	decision,	the	requirement	

that	an	adjudication	must	track	that	lengthy	and	detailed	guidance	in	minute	

detail	 in	 order	 to	 impose	 any	 sanction	 would	 create	 an	 unnecessarily	

cumbersome	process.	

	             [¶52]	 	 In	 the	 matter	 before	 us,	 we	 can	 and	 should	 be	 entirely	

straightforward.		The	court’s	factual	determinations	are	all	fully	supported	by	

the	 record.	 	 The	 court	 correctly	 understood	 the	 applicable	 law,	 and	 it	

understood	that	the	court’s	role	was	to	apply	the	sanctions	framework	set	out	

in	Maine	Bar	Rule	21(c).			

              [¶53]	 	 The	 only	 error	 in	 the	 court’s	 analysis	 was	 in	 exceeding	 its	

discretion	 by	 imposing	 a	 sanction	 that	 minimizes	 both	 the	 conduct	 that	 was	

																																																
   11		The	pertinent	section	of	the	ABA	Sanction	Standards	published	by	the	ABA	consists	of	nine	

pages	of	criteria	that	a	court	should	consider	in	imposing	sanctions.		ABA	Sanction	Standards	§	III(C).		
The	standards	include	five	major	“parts,”	each	of	which	is	further	divided	into	sub-parts	and	even	
sub-sub-parts.		Id.			
    	                                                                                   35	

articulately	 detailed	 in	 the	 court’s	 findings	 and	 Attorney	 Prolman’s	 criminal	

and	disciplinary	history.		Perhaps	because	the	Law	Court	so	rarely	concludes	

that	a	trial	court	has	acted	outside	the	bounds	of	its	discretion,	our	colleagues	

would	conclude	that	the	abuse	of	discretion	must	have	generated	from	an	error	

of	law.		We	disagree.		

	       [¶54]	 	 All	 that	 needs	 to	 be	 said	 is	 this:	 	 When	 an	 attorney	 has	 been	

sentenced	to	federal	prison	for	using	his	legal	talents	to	commit	serious	crimes,	

and	upon	reinstatement	to	the	Bar	engages	in	behavior	that	is	abhorrent	to	the	

profession,	including	taking	sexual	advantage	of	a	client	he	knew	to	have	been	

the	 victim	 of	 sex	 trafficking,	 a	 six-month	 suspension,	 requiring	 no	

demonstration	 of	 rehabilitation	 in	 order	 to	 return	 to	 the	 practice	 of	 law,	 is	

plainly	and	compellingly	insufficient.			

        [¶55]	 	 The	 history	 of	 Prolman’s	 actions	 as	 an	 attorney	 is	 particularly	

important	 in	 this	 case.	 	 Prolman	 is	 apparently	 a	 very	 skilled	 and	 persuasive	

attorney.		He	used	those	considerable	talents	to	engage	in	a	course	of	conduct	

through	 which	 he	 laundered	 money	 for	 his	 clients	 in	 the	 drug	 trafficking	

business.		For	that	behavior,	he	was	sentenced	to	two	years	in	federal	prison,	

followed	 by	 two	 years	 of	 supervision.	 	 His	 license	 to	 practice	 law	 was	
36	   	

suspended	indefinitely.		After	he	was	released	from	prison,	the	court	lifted	that	

suspension	and	allowed	Prolman	to	return	to	the	practice	of	law.			

	         [¶56]	 	 Within	 a	 year	 after	 recovering	 his	 privilege	 to	 practice	 law,	

Prolman	engaged	in	the	conduct	that	brings	this	 appeal	before	us.	 	Again,	he	

was	 able	 to	 successfully	 assist	 his	 client	 in	 several	 matters,	 and	 again,	 he	

engaged	in	completely	 unacceptable	behavior.		 As	our	colleagues	 note	today,	

among	other	things,	the	court	found	that		

          (1)	Prolman’s	“effort	to	help	his	client	became	misguided	when	he	
          had	 her	 move	 into	 his	 apartment	 and	 then	 initiated	 the	 sexual	
          relationship	that	took	advantage	of	the	living	arrangement	and	his	
          client’s	vulnerability,”		
          	
          (2)	“The	injury	caused	by	Prolman’s	conduct	essentially	continued	
          and	confirmed	the	pattern	of	men	victimizing	and	oppressing	the	
          client	that	she	had	endured	for	most	of	her	life,”	and		
          	
          (3)	 Prolman	 “placed	 his	 client	 at	 risk	 by	 providing	 her	 alcoholic	
          beverages	that	could	have	caused	her	probation	to	be	revoked.”			
	
On	these	facts,	the	court	imposed	only	a	six-month	suspension,	following	which	

Prolman	will	again	return,	unrestricted,	to	the	practice	of	law.			

          [¶57]		The	error	in	the	court’s	selection	of	a	sanction	does	not	lie	in	the	

failure	to	identify	and	analyze	a	lengthier	list	of	factors	to	consider.		The	error	

lies	 in	 the	 sanction’s	 brevity	 and	 its	 failure	 to	 require	 a	 substantial	

improvement	in	Prolman’s	understanding	of	the	trust	that	the	public	reposes	
   	                                                                                   37	

in	an	attorney.		At	base,	the	brief	six-month	suspension	substantially	minimizes	

the	seriousness	of	the	conduct	in	which	Prolman	was	found	to	have	engaged.			

       [¶58]	 	 The	 abuse-of-discretion	 standard	 is	 deferential,	 but	 it	 is	 not	 an	

impenetrable	barrier	to	appellate	relief.		See	generally	Andrew	M.	Mead,	Abuse	

of	 Discretion:	 Maine’s	 Application	 of	 a	 Malleable	 Appellate	 Standard,	 57 Me.
L.	Rev.	519	(2005);	see	also	In	re	Jamara	R.,	2005 ME 45,	¶	17,	 870 A.2d 112 

(explaining	that	in	reviewing	for	an	abuse	of	discretion	we	consider	“whether	

the	court’s	factual	findings	are	supported	by	the	record;	.	.	.	whether	the	court	

understood	the	law	applicable	to	the	exercise	of	its	discretion;	.	.	.	[and]	whether	

.	 .	 .	 the	 court’s	 weighing	 of	 the	 applicable	 facts	 was	 within	 the	 bounds	 of	

reasonableness”).	 	 We	 should	 say	 clearly	 that	 it	 is	 an	 abuse	 of	 discretion	 to	

impose	 a	 six-month	 period	 of	 probation	 on	 an	 attorney	 who	 has	 sex	 with	 a	

vulnerable	 client	 who	 he	 knows	 has	 been	 the	 victim	 of	 sex	 trafficking	 and	

domestic	abuse.		We	should	say	that	with	even	more	certainty	here,	where	the	

attorney	who	committed	these	wrongs	had	recently	been	reinstated	to	the	Bar	

following	a	two-year	suspension	arising	out	of	felony	convictions.			

       [¶59]		We	would	conclude	that	the	court	committed	no	error	of	fact	or	

law,	but	that	the	sanction	imposed	is	wholly	insufficient	to	protect	the	public	

and	is	therefore	an	abuse	of	discretion.			
38	    	

	     	     	      	      	      	
	
Aria	Eee,	Esq.	(orally),	and	J.	Scott	Davis,	Esq.,	Board	of	Overseers	of	the	Bar,	
Augusta,	for	appellant	Board	of	Overseers	of	the	Bar	
	
James	 M.	 Bowie,	 Esq.	 (orally),	 Thompson	 Bowie	 &	 Hatch	 LLC,	 Portland,	 for	
appellee	Gary	M.	Prolman	
	
	
Maine	Supreme	Judicial	Court	docket	number	Bar-14-12	
FOR	CLERK	REFERENCE	ONLY